Title: To George Washington from Charles Love, Jr., 12 August 1788
From: Love, Charles Jr.
To: Washington, George



Sir
Boyds hole 12th August 1788

The Bearer has my instructions to deliver you 50–Barrels of Corn on a/c of Wm Hunter Junr Esqr. which I hope will get to hand in time to answer your purpose although much later than I wished or expected when I last had the pleasure of seeing you—However Sir should you be supplyed be pleased [to] order the Skipper to proceed on to Alexandria, as it will be no Inconvenience to Mr Hunter or myself, should you decline receiving the Corn. I am Sir very Respectfully Your Most Obdt Servt

Charles Love Junr

